liJONES, Judge,
concurring in part and dissenting in part.
I agree with the majority when we amend and affirm as amended the judgment as to Southern Transplant Services, Inc. However, I must dissent when the majority vacates and sets aside the judgment against Dr. Frank E. Minyard, Coroner for the Parish of Orleans.
The privacy concerns expressed by the majority are absolutely insufficient in the case sub judice to deny access to Public Records. These privacy concerns may be easily resolved by having the trial court, or a third party agreed upon by the litigants, excise the non essential and embarrassing information from any autopsy report at issue.
Clearly in the case sub judice, the sole issue is the number of cases similar to that of plaintiff Barbara Everett and her son. The majority today denies unto these persons due process and equal protection of the law.